The plaintiff in error was convicted of obtaining $400 in money by false pretenses. *Page 404 
It is urged in his behalf that no offense was charged in the indictment; that the trial judge erred in the admission of evidence and in the charge to the jury; and that the verdict and judgment are against the weight of the evidence.
After a careful examination of the indictment the court is convinced that it charges all the elements contained in the statute, and that it is drawn in substantial conformity with the approved forms of indictments used in cases of this character.
The verdict and judgment are not contrary to the weight of the evidence, and we find no error in the admission of evidence.
In the charge the trial judge, after reciting the alleged false pretenses set forth in the indictment, inadvertently used the expression, "If he made these false pretenses." Of course, it was for the jury to find from the evidence, under instructions of the court as to the law, whether the pretenses were false or not, and the expression was an unfortunate one to use; but, reading the whole charge together, it is perfectly clear that the trial judge left it to the jury to find all the facts and to determine whether the representations were false or otherwise, and therefore it is apparent that the jury could not have been misled by this expression.
Finding no prejudicial error, the judgment will be affirmed.
Judgment affirmed.
WILLIAMS and YOUNG, JJ., concur.
                      On Application for Rehearing.